DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 07/01/2021 in response to PTO Office Action mailed 04/02/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-19 are pending.
4.	Claims 1, 10 and 19 are amended. 
	
Allowable Subject Matter
5.	Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments filed on 07/01/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein all or a part of the first user data segment is programmed; according to a first program scheme in memory cells connected to a first word line among multiple word lines in the memory device and then the all or a part of the first user data segment programmed according to the first program scheme is programmed again according to a second program scheme in memory cells connected to the first word line among multiple word lines in the memory device”, in combination with other recited limitations in amended independent claims 1, 10 and 19.
Dependent claims 2-9 and 11-18 are allowable based on their dependencies of amended independent claims 1 and 10 respectfully.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the 

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     


/Farley Abad/Primary Examiner, Art Unit 2181